DETAILED ACTION
This Office Action is in response to an Amendment after Non-Final Rejection filed 06/22/2021. Claims 1-6, 8-16, 18-21 are acknowledge as pending in this application with claims 7 and 17 are canceled, claims 1 and 11 are amended, and claims 2-6, 8-10, 12-16,18-21 are previously presented. The rejections of the previous Office Action are maintained, as discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The applicant amendment filed on 06/22/2021 have raised no new issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4, 6, 8, 11-12, 14, 16, 18, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packham (US 7,780,578 B2) in view of Watterson et al. (US 2002/0103057 A1) and further in view of Huang (US 2006/0205568 A1) and further in view of Cook (US 6,005,041 A1) and further in view of Becker et al. (US 2017/0333748 A1) and further in view of Buhler (US 5,542,892)
Regarding claim 1: Packham discloses a running deck assembly, comprising: 
a front running deck (front portion 150, see annotated in FIG. 4B below) comprising a rear end face (see annotated in FIG. 4B below); 
a rear running deck (rear portion 152, see annotated in FIG. 4B below) comprising a front end face (see annotated in FIG. 4B below), wherein the front end face (see annotated in FIG. 4B below) of the rear running deck is hinged with the rear end face of the front running deck (see FIG. 4B, the front running deck and the rear running deck are hinged) by a hinge (hinge 154, see FIG. 4B), and a hinging gap (see annotated in FIG. 4B, when the front running deck and the rear running deck are folded, 
an annular running belt (belt 158), which is rotatably mounted around the front running deck and the rear running deck with a clearance (see FIG. 4A below, Col. 4, line 67-Col 5, line 3, “deck member 148 having a front portion 150 and a rear portion 152 …9A belt 158 may be mounted to the deck member 148”); and 

    PNG
    media_image1.png
    1811
    1722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1232
    1476
    media_image2.png
    Greyscale


Packham does not disclose a flexible layer in one-piece, which is laid on an upper surface of the front running deck and an upper surface of the rear running deck and covers the hinging gap. 
Watterson teach an analogous treadmill having a flexible layer (Watterson, friction reducing pad 169 appears to be one layer, see annotated in FIG. 8 ) in one-piece, which is laid on an upper surface (Watterson, upper surface of the pad 167, see annotated in FIG.8) of the front running deck (Watterson, the front running deck is interpreted to include the deck 164  and the pad 167) and an upper surface (Watterson, 


    PNG
    media_image3.png
    653
    994
    media_image3.png
    Greyscale


it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front and rear running decks, as disclosed in Packham to have a flexible layer in one piece positioned on the upper surface of the front and rear running decks and cover the hinging gap, as taught in Watterson, for the purpose of provide cushioning to a user exercising upon tread base. Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22.”)

Packham in view of Watterson teach the invention as substantially claimed, see above, but fail to teach wherein the flexible layer is placed under a wear-resisting layer to protect the flexible layer from wearing, the wear-resisting layer is placed under a smooth layer for reducing noise.
Huang teach an analogous exercise device wherein the flexible layer (Huang, cushioning pad 142) is placed under a wear-resisting layer (Huang, upper plate 141; Para [0025] “the upper plate 141 features the wear resistance so that the second cushioning pad 142 won't be subjected to the rubbing action the endless belt 13, thereby prolonging the service life of the treadmill.”) to protect the flexible layer from wearing, the wear-resisting layer (Huang, upper plate 141) is placed under a smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21; see FIG.6, the pad 20 and the wear-resisting layer 21 are positioned above the upper plate 141) for reducing noise (Huang, Para [0023] “the wear-resisting layer 21 is smoothly and tightly attached to the surface of the cushioning pad 20 without wrinkles such that the friction and the noise made during the endless movement of the endless belt 13 thereon can be diminish to a minimal extent.”).

    PNG
    media_image4.png
    669
    885
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the running deck, as taught in Packham in view of Watterson, to have a flexible layer, a wear-resisting layer and smooth layer, as taught in Huang, such that the friction and the noise made during the endless movement of the endless belt thereon can be diminish to a minimal extent. (Huang, Para [0023] “the wear-resisting layer 21 is smoothly and tightly attached to the surface of the cushioning pad 20 without wrinkles such that the friction and the noise made during the endless movement of the endless belt 13 thereon can be diminish to a minimal extent.”)

Packham in view of Watterson, and further in view of Huang teach the invention as substantially claimed, see above, and further teach the smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21) is made of rubber (Huang, emphasis added, Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber.”) 
Cook teach the rubber can be doped with graphite (Cook, Col 1 lines 31-33 “For example, silicon rubber has been used as switch contacts with the addition of graphite to carry current”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smooth layer, as taught in Packam in view of Watterson and further in view of Huang, to be made of rubber doped graphite, as taught in Cook, to act as a reinforcement for a flexible shock absorber, bumper or skid pad. (Cook, Col 17 lines 61-64 “Abrasion resistant materials such as graphite or ceramics may be added to the elastomeric gel to act as a reinforcement for a flexible shock absorber, bumper or skid pad.”)

Packham in view of Watterson, and further in view of Huang, and further in view of Cook teach the invention as substantially claimed, see above, and further teach the wear resisting layer is made of plastic. 
Becker et al teach the wear resisting layer is made of PTFE, PET (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear resisting layer, as taught in Packham in view of Watterson and further in view of Huang and further in view Cook, is made of PET, PTFE, as taught in Becker et al, for the purpose of maintaining direct contact with the belt 116 without overheating as the belt.

Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. teach the smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21) has a friction coefficient (the smooth layer of Huang is made of rubber doped with graphite as taught in Cook) that is less than a friction coefficient of the wear resisting layer (Huang, upper plate 141) (the upper plate of Huang is made of PET as taught in Becker et al.) (As disclosed in the Applicant’s specification, the smooth layer is made of rubber doped with graphite in Para [0066] “In an example, the smooth layer 7 is made of a rubber material doped with graphite.”; the wear resisting layer is made of PET; Para [0060] “The use of polyethylene terephthalate (PET) provides the wear-resisting layer 6 with excellent properties in terms of creep resistance, fatigue resistance, abrasion resistance and dimensional stability or the like.”;  the friction coefficient of smooth layer is less than the friction coefficient of the friction coefficient of the wear resisting layer; Para [0066] “The smooth layer 7 may be made of various materials with a friction coefficient less than that of the wear-resisting layer 6.” Therefore, the friction coefficient of rubber doped with graphite is less than the friction coefficient of PET).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the friction coefficient of the smooth layer and the friction coefficient of the wear resisting layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., so that the friction coefficient of the smooth layer is less than the friction coefficient of the wear resisting layer, for the purpose of maintaining direct contact with the belt 116 without overheating as the belt.

Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. fail to teach the friction coefficient of the smooth layer is adapted to a friction coefficient of the annular running belt to provide a good touch for a user during running.
Buhler teach the friction coefficient of the smooth layer (Buhler, the pad 46 has friction coefficient, see FIG. 2) is adapted to a friction coefficient of the annular running belt (Buhler, the belt 14 has friction coefficient, see FIG. 2) to provide a good touch for a user during running. (Buhler, col 6 lines 1-11, “as the user walks or runs on belt 14, the impact of the foot falls are transmitted through belt 14 and antifriction pad 46 into deck 48, and absorbed by supporting peripheral pad 55… The result is a feeling of a firm, but cushioned supported belt 14 which provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12”)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smooth layer and the belt, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al, to provide a good touch for a user during running, as taught in Buhler, for the purpose of provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12. (Buhler, col 6 lines 8-11, “The result is a feeling of a firm, but cushioned supported belt 14 which provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12”)

Regarding claim 2: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the flexible layer (Watterson, pads 167, 168) is laid on the upper surface of the front running deck (Watterson, upper surface of deck 164) and the upper surface of the rear running deck (Watterson, upper surface of deck 166) by adhering (Watterson, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”); or 
the flexible layer is laid on the upper surface of the front running deck and the upper surface of the rear running deck by snap-fitting.

Regarding claim 4: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the running deck assembly further comprises a wear-resisting layer (Huang, upper plate 141); 
wherein the wear-resisting layer (Huang, upper plate 141) is laid on an upper surface of the flexible layer (Huang, cushioning pad 142) (Huang, see FIG. 6)

Regarding claim 6: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches a material of the wear-resisting layer (Huang, upper plate 141) is one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).

Regarding claim 8: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teach first fasteners (Watterson, there are two adhesives, one adhesive between the deck 164 and the pad 167 and one adhesive between the deck 166 and Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”), configured to fasten, on two sides (Watterson, see annotated in FIG.10, the first side of the hinging gap is the front rail 124 of the front portion, the second side of the hinging gap is the rear rail 150 of the rear portion) of the hinging gap, a connection between the flexible layer (Watterson, pad 164) and the front running deck (Watterson, deck 164) and a connection between the flexible layer (Watterson, pad 166) and the rear running deck (deck 166, Watterson, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”).

Regarding claim 11: Packham disclose a treadmill (treadmill, Abstract “This Mid-deck Hinged Treadmill Deck allows the deck of a treadmill to fold into small spaces which is useful to any use where space is limited.”), comprising a running deck assembly (Mid-deck Hinged Treadmill Deck, Abstract “This Mid-deck Hinged Treadmill Deck allows the deck of a treadmill to fold into small spaces which is useful to any use where space is limited.”), wherein the running deck assembly comprises:
a front running deck (front portion 150, see annotated in FIG. 4B below) comprising a rear end face (see annotated in FIG. 4B below); 
a rear running deck (rear portion 152, see annotated in FIG. 4B below) comprising a front end face (see annotated in FIG. 4B below), wherein the front end face (see annotated in FIG. 4B below) of the rear running deck is hinged with the rear 
an annular running belt (belt 158), which is rotatably mounted around the front running deck and the rear running deck with a clearance (see FIG. 4A below, Col. 4, line 67-Col 5, line 3, “deck member 148 having a front portion 150 and a rear portion 152 …9A belt 158 may be mounted to the deck member 148”); and 

    PNG
    media_image1.png
    1811
    1722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1232
    1476
    media_image2.png
    Greyscale


Packham does not disclose a flexible layer in one-piece, which is laid on an upper surface of the front running deck and an upper surface of the rear running deck and covers the hinging gap. 
Watterson teach an analogous treadmill having a flexible layer (Watterson, friction reducing pad 169 appears to be one layer, see annotated in FIG. 8 ) in one-piece, which is laid on an upper surface (Watterson, upper surface of the pad 167, see annotated in FIG.8) of the front running deck (Watterson, the front running deck is interpreted to include the deck 164  and the pad 167) and an upper surface (Watterson, 

    PNG
    media_image3.png
    653
    994
    media_image3.png
    Greyscale


it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the front and rear running decks, as disclosed in Packham to have a flexible layer in one piece positioned on the upper surface of the front and rear running decks and cover the hinging gap, as taught in Watterson, for the purpose of provide cushioning to a user exercising upon tread base. (Watterson, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22.”)

Packham in view of Watterson teach the invention as substantially claimed, see above, but fail to teach wherein the flexible layer is placed under a wear-resisting layer to protect the flexible layer from wearing, the wear-resisting layer is placed under a smooth layer for reducing noise.
Huang teach an analogous exercise device wherein the flexible layer (Huang, cushioning pad 142) is placed under a wear-resisting layer (Huang, upper plate 141; Para [0025] “the upper plate 141 features the wear resistance so that the second cushioning pad 142 won't be subjected to the rubbing action the endless belt 13, thereby prolonging the service life of the treadmill.”) to protect the flexible layer from wearing, the wear-resisting layer (Huang, upper plate 141) is placed under a smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21; see FIG.6, the pad 20 and the wear-resisting layer 21 are positioned above the upper plate 141) for reducing noise (Huang, Para [0023] “the wear-resisting layer 21 is smoothly and tightly attached to the surface of the cushioning pad 20 without wrinkles such that the friction and the noise made during the endless movement of the endless belt 13 thereon can be diminish to a minimal extent.”).

    PNG
    media_image4.png
    669
    885
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the running deck, as taught in Packham in view of Watterson, to have a flexible layer, a wear-resisting layer and smooth layer, as taught in Huang, such that the friction and the noise made during the endless movement of the endless belt thereon can be diminish to a minimal extent. (Huang, Para [0023] “the wear-resisting layer 21 is smoothly and tightly attached to the surface of the cushioning pad 20 without wrinkles such that the friction and the noise made during the endless movement of the endless belt 13 thereon can be diminish to a minimal extent.”)

Packham in view of Watterson, and further in view of Huang teach the invention as substantially claimed, see above, and further teach the smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21) is made of rubber (Huang, emphasis added, Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber.”) 
Cook teach the rubber can be doped with graphite (Cook, Col 1 lines 31-33 “For example, silicon rubber has been used as switch contacts with the addition of graphite to carry current”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smooth layer, as taught in Packam in view of Watterson and further in view of Huang, to be made of rubber doped graphite, as taught in Cook, to act as a reinforcement for a flexible shock absorber, bumper or skid pad. (Cook, Col 17 lines 61-64 “Abrasion resistant materials such as graphite or ceramics may be added to the elastomeric gel to act as a reinforcement for a flexible shock absorber, bumper or skid pad.”)

Packham in view of Watterson, and further in view of Huang, and further in view of Cook teach the invention as substantially claimed, see above, and further teach the wear resisting layer is made of plastic. 
Becker et al teach the wear resisting layer is made of PTFE, PET (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear resisting layer, as taught in Packham in view of Watterson and further in view of Huang and further in view Cook, is made of PET, PTFE, as taught in Becker et al, for the purpose of maintaining direct contact with the belt 116 without overheating as the belt.

Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. teach the smooth layer (Huang, the smooth layer is interpreted to include cushioning pad 20 and wear-resisting layer 21) has a friction coefficient (the smooth layer of Huang is made of rubber doped with graphite as taught in Cook) that is less than a friction coefficient of the wear resisting layer (Huang, upper plate 141) (the upper plate of Huang is made of PET as taught in Becker et al.) (As disclosed in the Applicant’s specification, the smooth layer is made of rubber doped with graphite in Para [0066] “In an example, the smooth layer 7 is made of a rubber material doped with graphite.”; the wear resisting layer is made of PET; Para [0060] “The use of polyethylene terephthalate (PET) provides the wear-resisting layer 6 with excellent properties in terms of creep resistance, fatigue resistance, abrasion resistance and dimensional stability or the like.”;  the friction coefficient of smooth layer is less than the friction coefficient of the friction coefficient of the wear resisting layer; Para [0066] “The smooth layer 7 may be made of various materials with a friction coefficient less than that of the wear-resisting layer 6.” Therefore, the friction coefficient of rubber doped with graphite is less than the friction coefficient of PET).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the friction coefficient of the smooth layer and the friction coefficient of the wear resisting layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., so that the friction coefficient of the smooth layer is less than the friction coefficient of the wear resisting layer, for the purpose of maintaining direct contact with the belt 116 without overheating as the belt.

Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. fail to teach the friction coefficient of the smooth layer is adapted to a friction coefficient of the annular running belt to provide a good touch for a user during running.
Buhler teach the friction coefficient of the smooth layer (Buhler, the pad 46 has friction coefficient, see FIG. 2) is adapted to a friction coefficient of the annular running belt (Buhler, the belt 14 has friction coefficient, see FIG. 2) to provide a good touch for a user during running. (Buhler, col 6 lines 1-11, “as the user walks or runs on belt 14, the impact of the foot falls are transmitted through belt 14 and antifriction pad 46 into deck 48, and absorbed by supporting peripheral pad 55… The result is a feeling of a firm, but cushioned supported belt 14 which provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12”)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the smooth layer and the belt, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al, to provide a good touch for a user during running, as taught in Buhler, for the purpose of provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12. (Buhler, col 6 lines 8-11, “The result is a feeling of a firm, but cushioned supported belt 14 which provides a much more comfortable and softer walking surface than is experienced if supporting deck 48 were rigidly attached in some manner to chassis 12”)

Regarding claim 12: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the flexible layer (Watterson, pads 167, 168) is laid on the upper surface of the front running deck (Watterson, upper surface of deck 164) and the upper surface of the rear running deck (Watterson, upper surface of deck 166) by adhering (Watterson, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”); or 
the flexible layer is laid on the upper surface of the front running deck and the upper surface of the rear running deck by snap-fitting.

Regarding claim 14: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the running deck assembly further comprises a wear-resisting layer (Huang, upper plate 141); 
wherein the wear-resisting layer (Huang, upper plate 141) is laid on an upper surface of the flexible layer (Huang, cushioning pad 142) (Huang, see FIG. 6)

Regarding claim 16: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches a material of the wear-resisting layer (Huang, upper plate 141) is one or a combination selected from a group consisting of: poly tetra fluoroethylene, polyamide, and polyethylene terephthalate (Becker et al, Para [0024] “a flexible sheet 118 of low friction material, e.g., PTFE, PET, graphite or other lubricious material capable of maintaining direct contact with the belt 116 without overheating as the belt runs continuously over the sheet 118 and the user's feet impact the belt repeatedly.”).

Regarding claim 18: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teach first fasteners (Watterson, there are two adhesives, one adhesive between the deck 164 and the pad 167 and one adhesive between the deck 166 and Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”), configured to fasten, on two sides (Watterson, see annotated in FIG.10, the first side of the hinging gap is the front rail 124 of the front portion, the second side of the hinging gap is the rear rail 150 of the rear portion) of the hinging gap, a connection between the flexible layer (Watterson, pad 164) and the front running deck (Watterson, deck 164) and a connection between the flexible layer (Watterson, pad 166) and the rear running deck (deck 166, Watterson, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”).

Claim(s) 3, 5, 10, 13, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Packham (US 7,780,578 B2) ) in view of Watterson et al. (US 2002/0103057 A1), and further in view of Huang (US 2006/0205568 A1), and further in view of Cook (US 6,005,041 A1), and further in view of Becker et al. (US 2017/0333748 A1), and further in view of Buhler (US 5,542,892) and further Chen H (CN 204134121 U). Reference is made in this section to the Google English language translation, dated 11/09/2020, of Chen (CN 204134121 U), which is attached to this Office action.
Regarding claim 3: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, but fail to teach, the material of the flexible layer is ethylene- vinyl acetate copolymer or polyethylene. 
Chen teaches the material of the flexible layer is ethylene- vinyl acetate copolymer or polyethylene. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al. ., and further in view of Buhler, to be ethylene- vinyl acetate copolymer or polyethylene, as taught in Chen, for the purpose of for offering a superb cushioning and providing maximal protection against shock. (Huang, Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber. Moreover, the thickness of the cushioning pad 20 ranges from 1 to 10 mm for offering a superb cushioning and providing maximal protection against shock.”)

Regarding claim 5: Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teaches the wear-resisting layer is laid on the upper surface of the flexible layer by adhering.
Chen teaches the wear-resisting layer (Chen H, PEP wear-resisting polyester light piece) is laid on the upper surface of the flexible layer (Chen H, EVA high elastic sponge plate) by adhering (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”, the flexible layer is adhesive to the deck, the wear-resisting layer is equivalent with the flexible layer so the wear resisting layer is adhesive to the flexible layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the wear-resisting layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler to lay on the upper surface of the flexible layer by adhering, as taught in Chen for the purpose of mutually securing the flexible layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Regarding claim 10: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, teach the invention as substantially claimed, see above, fail to teach a second fastener, configured to fasten a connection between the flexible layer and the wear-resisting layer. 
Chen teaches the running deck assembly further comprises: a second fastener (since the specification discloses the second fastener is similar to the first fastener which is a glue, the second fastener is equivalent with the glue), configured to fasten a connection between the flexible layer (Chen, high elastic EVA sponge plate) and the wear- resisting layer (PEP wear-resisting polyester light piece, Chen, Title, “Treadmill running plate structure, has high elastic EVA sponge plate fixed on running plate substrate, and PEP wear-resisting polyester light piece fixed at front surface of EVA high elastic sponge plate by glue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer and the wear-resisting layer, as taught in Packham in view of Watterson et al., in view of Huang, in view of Cook, in view of Becker et al., and further in view of Buhler, to have a second fastener configured to fasten a connection between the flexible layer and the wear-resisting layer, as taught in Chen for the purpose of mutually securing the flexible layer and the wear-resisting layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, and further in view of Chen teach the invention as substantially claimed, see above, and further teach a second fastener (since the specification discloses the second fastener is similar to the first fastener which is a glue, the second fastener is equivalent with the glue), configured to fasten a connection between the flexible layer (Chen, high elastic EVA sponge plate) and the wear- resisting layer (PEP wear-resisting polyester light piece, Chen, Title, “Treadmill running plate structure, has high elastic EVA sponge plate fixed on running plate substrate, and PEP wear-resisting polyester light piece fixed at front surface of EVA high elastic sponge plate by glue”) above the hinging gap (Watterson, see annotated in FIG. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer and the wear-resisting layer, as taught in Packham in view of Watterson et al., in view of Huang, in view of Cook, in view of Becker et al., in view of Buhler, and further in view of Chen, to have a second fastener configured to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap, as taught in Chen for the purpose of mutually securing the flexible layer and the wear-resisting layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Regarding claim 13: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler (US 5,542,892) teach the invention as substantially claimed, see above, but fail to teach, the material of the flexible layer is ethylene- vinyl acetate copolymer or polyethylene. 
Chen teaches the material of the flexible layer is ethylene- vinyl acetate copolymer or polyethylene. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer, as taught in Packham in view of Huang, and further in view of Cook, and further in view of Becker et al., to ethylene- vinyl acetate copolymer or polyethylene, as taught in Chen, for the purpose of for offering a superb cushioning and providing maximal protection against shock. (Huang, Para [0022] “The cushioning pad 20 is made of elastic material which is selected from a group that consists of Ethyl Vinyl Acetate (EVA) foaming material, Polyurethane (PU) foaming material and rubber. Moreover, the thickness of the cushioning pad 20 ranges from 1 to 10 mm for offering a superb cushioning and providing maximal protection against shock.”)

Regarding claim 15: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler (US 5,542,892) teach the invention as substantially claimed, see above, and further teach the wear-resisting layer is laid on the upper surface of the flexible layer by adhering.
Chen teaches the wear-resisting layer (Chen H, PEP wear-resisting polyester light piece) is laid on the upper surface of the flexible layer (Chen H, EVA high elastic sponge plate) by adhering (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”, the flexible layer is adhesive to the deck, the wear-resisting layer is equivalent with the flexible layer so the wear resisting layer is adhesive to the flexible layer)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the wear-resisting layer, as taught in Packham in view of Watterson, and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler to lay on the upper surface of the flexible layer by adhering, as taught in Chen for the purpose of securing the wear-resisting layer to the treadmill when the exercise device is in use. 

Regarding claim 20: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, teach the invention as substantially claimed, see above, fail to teach a second fastener, configured to fasten a connection between the flexible layer and the wear-resisting layer. 
Chen teaches the running deck assembly further comprises: a second fastener (since the specification discloses the second fastener is similar to the first fastener which is a glue, the second fastener is equivalent with the glue), configured to fasten a connection between the flexible layer (Chen, high elastic EVA sponge plate) and the wear- resisting layer (PEP wear-resisting polyester light piece, Chen, Title, “Treadmill running plate structure, has high elastic EVA sponge plate fixed on running plate substrate, and PEP wear-resisting polyester light piece fixed at front surface of EVA high elastic sponge plate by glue”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer and the wear-resisting layer, as taught in Packham in view of Watterson et al., in view of Huang, in view of Cook, in view of Becker et al., and further in view of Buhler, to have a second fastener configured to fasten a connection between the flexible layer and the wear-resisting layer, as taught in Chen for the purpose of mutually securing the flexible layer and the wear-resisting layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, and further in view of Chen teach the invention as substantially claimed, see above, and further teach a second fastener (since the specification discloses the second fastener is similar to the first fastener which is a glue, the second fastener is equivalent with the glue), configured to fasten a connection between the flexible layer (Chen, high elastic EVA sponge plate) and the wear- resisting layer (PEP wear-resisting polyester light piece, Chen, Title, “Treadmill running plate structure, has high elastic EVA sponge plate fixed on running plate substrate, and PEP wear-resisting polyester light piece fixed at front surface of EVA high elastic sponge plate by glue”) above the hinging gap (Watterson, see annotated in FIG. 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify, the flexible layer and the wear-resisting layer, as taught in Packham in view of Watterson et al., in view of Huang, in view of Cook, in view of Becker et al., in view of Buhler, and further in view of Chen, to have a second fastener configured to fasten a connection between the flexible layer and the wear-resisting layer above the hinging gap, as taught in Chen for the purpose of mutually securing the flexible layer and the wear-resisting layer on the running plate. (Chen H, Abstract, “the EVA high elastic sponge plate set up at the running plate substrate, a PEP wear-resisting polyester light piece is set up in the EVA high elastic sponge plate, EVA high elastic sponge plate through a lower surface double-side glue is gum paper a mutually adhered and fixed”)

Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable by Packham (US 7,780,578 B2) ) in view of Watterson et al. (US 2002/0103057 A1), and further in view of Huang (US 2006/0205568 A1), and further in view of Cook (US 6,005,041 A1), and further in view of Becker et al. (US 2017/0333748 A1), and further in view of Buhler (US 5,542,892) and further Bresin et al (US 5,330,392). 
Regarding claim 9: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teach the first fasteners (Watterson, there are two adhesives, one adhesive between the deck 164 and the pad 167 and one adhesive between the deck 166 and the pad 168, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”) adhere the flexible layer (Watterson, pad 166) to the front running deck (Watterson, deck 164) and adhere the flexible layer (Watterson, pad 164) to the rear running deck (Watterson, pad 166), on two sides of the hinging gap (Watterson, see annotated in FIG.10, the first side of the hinging gap is the front rail 124 of the front portion and the front deck 164 is positioned on the front portion, the second side of the hinging gap is the rear rail 150 of the rear portion and the rear deck 166 is positioned on the rear portion); or 
the first fasteners are flexible binding components, which bind the flexible layer with the front running deck, and bind the flexible layer with the rear running deck, on two sides of the hinging gap.
Bresin et al teach the first fasteners (Bresin et al., an adhesive) are super glue layers (Bresin et al, col 4 lines 52-54 “Typically, the insert is attached to the hole by means of an adhesive, for example, an epoxy, urethane, hot melt, cyanoacrylate, ` super glue`, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive, as taught in Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, to be super glue, as taught in Bresin et al, for the purpose of increase the adhesion of the flexible layer to the deck. 

Regarding claim 19: Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler teach the invention as substantially claimed, see above, and further teach the first fasteners (Watterson, there are two adhesives, one adhesive between the deck 164 and the pad 167 and one adhesive between the deck 166 and the pad 168, emphasis added, Para [0073] “Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance, and is configured to provide cushioning to a user exercising upon tread base 22”) adhere the flexible layer (Watterson, pad 166) to the front running deck (Watterson, deck 164) and adhere the flexible layer (Watterson, pad 164) to the rear running deck (Watterson, pad 166), on two sides of the hinging gap (Watterson, see annotated in FIG.10, the first side of the hinging gap is the front rail 124 of the front portion and the front deck 164 is positioned on the front portion, the second side of the hinging gap is the rear rail 150 of the rear portion and the rear deck 166 is positioned on the rear portion); or 

Bresin et al teach the first fasteners (Bresin et al., an adhesive) are super glue layers (Bresin et al, col 4 lines 52-54 “Typically, the insert is attached to the hole by means of an adhesive, for example, an epoxy, urethane, hot melt, cyanoacrylate, ` super glue`, etc.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive, as taught in Packham in view of Watterson et al. and further in view of Huang, and further in view of Cook, and further in view of Becker et al., and further in view of Buhler, to be super glue, as taught in Bresin et al, for the purpose of increase the adhesion of the flexible layer to the deck.

Response to Arguments
Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. 
Applicant’s argument:
Regarding claims 1 and 11, Packham discloses an exercise apparatus that is stowable in a containment space formed by an article of furniture. As acknowledged on page 5 of the Office Action, Packham does not disclose a hinging gap is located at a location where the front running deck is hinged to the rear running deck, or a flexible layer, which is laid on 
Regarding claims 1 and 11, Watterson discloses a treadmill including a support structure and a tread base pivotally mounted to the support structure. Specifically, in Figs. 8 and 10 (the annotated Fig. 10 is reproduced below), Watterson discloses that a gap is positioned underneath the rear deck 166; the pad 168 is positioned on top of the deck and covers the hinging gap. In paragraph [0073] and Fig. 8, Watterson discloses disposed between belt 24 and each deck 164, 166 is a pad 167, 168 respectively. Each pad 167, 168 is coupled to the respective deck 164, 166, such as through an adhesive for instance. In Watterson, two separate pads 167, 168 are provided respectively for the decks 164, 166. However, Watterson does not teach or suggest a hinging gap that is located in between the rear end face of the front running deck and the front end face of the rear running deck, or a flexible layer that is in one-piece and covers the hinging gap. Fig. 10 of Watterson (Annotated by the Examiner) In contrast, claim 1 recites "a hinging gap is located at a location between the rear end face of the front running deck and the front end face of the rear running deck, wherein the front running deck is hinged to the rear running deck at the location... a flexible layer in one-piece, which is laid on an upper surface of the front running deck and an upper surface of the rear running deck and covers the hinging gap..." Unlike 

Examiner’s response: Applicant’s argument is not persuave.
After careful re-examination the prior art of record, Packham discloses a hinging gap (Packham, see annotated in FIGS. 1-2; the hinging gap is shown as V shaped underneath and between the front 150 and rear 152 running decks in FIG. 1; the hinging gap is shown when the treadmill is folded in FIG.2) is located at a location where the front running deck is hinged to the rear running deck. (see Rejection 103 above).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Further, Packham in view of Watterson teach the hinging gap between the front (deck 164 and pad .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THAO N DO/Examiner, Art Unit 3784      

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784